ACCEPTED
                                                                            13-15-00329-CV
                                                            THIRTEENTH COURT OF APPEALS
                                                                   CORPUS CHRISTI, TEXAS
                                                                        9/9/2015 3:22:33 PM
                                                                           Dorian E. Ramirez
                                                                                      CLERK

                             13-15-00329-CV

                                                   FILED IN
                                           13th COURT OF APPEALS
                     IN THE COURT OF APPEALS
                                        CORPUS CHRISTI/EDINBURG, TEXAS
             FOR   THE THIRTEENTH DISTRICT OF   TEXAS
                                            9/9/2015 3:22:33 PM
                                             DORIAN E. RAMIREZ
                                                    Clerk

                       STEVEN WALTERS
                              V.
                   ALLWAYS AUTO GROUP, LTD.
           D/B/A ATASCOSA CHRYSLER DODGE JEEP RAM


                APPELLANT STEVEN WALTERS’
        CERTIFICATE OF COMPLIANCE WITH WORD LIMITS


                            September 9, 2015

THE LAW OFFICES OF THOMAS J. HENRY
521 Starr St.
Corpus Christi, Texas 78401
Telephone: (361) 985-0600
Facsimile: (361) 985-0601
Thomas J. Henry
State Bar No. 09484210
Russell W. Endsley
State Bar No. 24026825
Matthew S. Hull
State Bar No. 24055702
Service Email: rendsley-svc@thomasjhenrylaw.com




                                     1
      On September 7, 2015, Appellant filed his Brief of Appellant Steven

Walters, a computer generated document.         Appellant files this Certificate of

Compliance with Texas Rule of Appellate Procedure 9.4.

         CERTIFICATE OF COMPLIANCE WITH WORD LIMITS

      I certify that the foregoing Brief of Appellant Steven Walters was prepared

with Microsoft Word, and that, according to that program’s word-count function,

the sections to which the word limits apply, as set forth in Texas Rule of Appellate

Procedure 9.4(i), contain 5,175 words.

                                         RESPECTFULLY SUBMITTED,
                                         THE LAW OFFICES OF THOMAS J. HENRY
                                         521 STARR STREET
                                         CORPUS CHRISTI, TEXAS 78401
                                         361/ 985-0600 – PHONE
                                         361/ 985-0601 – FACSIMILE

                                   BY: /s/Russell W. Endsley
                                     THOMAS J. HENRY
                                     STATE BAR NO. 09484210
                                     RUSSELL W. ENDSLEY
                                     STATE BAR NO. 24026824
                                     MATTHEW S. HULL
                                     STATE BAR NO. 24055702




                                           2
                        CERTIFICATE OF SERVICE
      This will certify that a true and correct copy of the foregoing was duly
served in accordance with the Texas Rules of Appellate Procedure on this the 9th
day of September, 2015.

VIA E-SERVICE and/or FACSIMILE
Ronald E. Mendoza
DAVIS, CEDILLO, & MENDOZA, INC.
McCombs Plaza, Suite 500
755 E. Mulberry Ave.
San Antonio, Texas 78212
(210) 822-6666
(210) 822-1151 (Fax)            /s/Russell W. Endsley
                                Russell W. Endsley




                                       3